Per Curiam.

— Proceeding by an administrator to settle an estate and to take an account of advancements. Decree that certain of the heirs had been advanced, &c. The question is upon the weight of the evidence, and we think it fully sustains the finding of the Court.
It is objected that Christian House, a witness proving perhaps more fully than any other the advancement, was interested; but the objection was not made when he was examined, and it is too late to raise it now.
Davison, J., having been concerned as counsel, was absent.
The decree is affirmed with costs.